Order vacating the judgment herein entered July 9, 1964 unanimously affirmed, with $50 costs and disbursements to respondents. Tfie assessment *507of punitive damages is an incident of damages which requires proof of a cause of action; punitive damage does not constitute a separate cause of action. (Gill v. Montgomery Ward é Co., 284 App. Div. 36, 41.) The vacatur of the California judgment removed the basis for the judgment herein because the complaint is grounded solely on the California judgment.
Concur — McNally, J. P., Stevens, Eager, Steuer and Witmer, JJ.